

117 S1879 IS: Strategic Acquisition and Floodplain Efficiency Reform Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1879IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Housing and Urban Development to establish a pilot program for public-private partnerships for disaster mitigation projects, and for other purposes.1.Short titleThis Act may be cited as the Strategic Acquisition and Floodplain Efficiency Reform Act or the SAFER Act.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Housing and Urban Development.(2)Eligible entityThe term eligible entity means a private entity with the consent of the local government—(A)in which a project to be carried out by the entity under the Program is located; or(B)that is otherwise affected by a project to be carried out by the entity under the Program. (3)ProgramThe term Program means the pilot program established under section 3.(4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.3.Pilot program(a)In generalThe Secretary shall establish a pilot program to evaluate the cost effectiveness and project delivery efficiency of allowing eligible entities to carry out pre-disaster mitigation activities, such as property acquisition and relocations, under the Community Development Block Grant Disaster Recovery program authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(b)PurposesThe purposes of the Program are—(1)to identify cost-saving project delivery alternatives that accelerate the pre-disaster mitigation activities of the Department through the Community Development Block Grant Disaster Recovery program authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.); and(2)to evaluate the technical, financial, and organizational benefits of allowing eligible entities to carry out and manage pre-disaster mitigation projects.(c)Subsequent appropriationsAny activity undertaken under the Program is authorized only to the extent specifically provided for in subsequent appropriations Acts.(d)AdministrationIn carrying out the Program, the Secretary shall—(1)identify for inclusion in the Program not fewer than 5 pre-disaster mitigation projects;(2)in consultation with the eligible entity associated with each project identified under paragraph (1), develop a detailed project management plan for the project that outlines the scope, estimated Federal direct and indirect cost estimates, financing, budget, and other resource requirements, including any data the eligible entity deems necessary to execute the project;(3)at the request of the eligible entity associated with each project identified under paragraph (1), enter into a project partnership agreement with the eligible entity under which the eligible entity is provided full project management control for the financing and execution (or any combination thereof) of the project, in accordance with plans approved by the Secretary;(4)following execution of a project partnership agreement under paragraph (3), issue payment, in accordance with subsection (h), to the relevant eligible entity for that work; and(5)regularly monitor and audit each project carried out under the Program to ensure that—(A)all activities related to the project are carried out in compliance with plans approved by the Secretary; and (B)activity delivery costs are reasonable.(e)Selection criteriaIn identifying projects under subsection (d)(1), the Secretary shall consider the extent to which the project—(1)reduces future damages from natural disasters such as hurricanes and extraordinary rainfall events;(2)reduces the number of severe repetitive loss and repetitive loss properties;(3)reduces risk to life and property;(4)provides opportunities to restore lost functions and values of floodplains;(5)promotes opportunities to improve social and environmental justice; and(6)accelerates property acquisitions and relocations to reduce future risk.(f)Detailed project scheduleNot later than 180 days after entering into a project partnership agreement under subsection (d)(3), an eligible entity, to the maximum extent practicable, shall submit to the Secretary a detailed project schedule for the relevant project, based on estimated Federal funding levels, that specifies deadlines for each milestone with respect to the project, including—(1)negotiation of buyout contracts; and(2)the acquisition of contracted buyout properties, resulting in the fee simple transfer of title to the State in which the project is carried out or a designee of the State.(g)Source of fundsFollowing execution of a project partnership agreement under subsection (d)(3), and subject to milestones established in that agreement, payments to eligible entities may be made from—(1)amounts appropriated in response to a major disaster declaration under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and(2)other amounts appropriated to the Secretary, subject to the condition that the total amount transferred to the eligible entity may not exceed the estimate of the Federal cost of the pre-disaster mitigation project.(h)Payment(1)In generalUpon meeting the milestones established in the project partnership agreement with an eligible entity under subsection (d)(3), payment to the eligible entity shall be made to cover documented—(A)administrative costs;(B)operational costs;(C)other related direct costs, including acquisition buyout contracting costs; and(D)other related indirect costs, including debt expenses.(2)Escrow accountUpon initiation of acquisition buyout closings, the Secretary shall fund a project-specific escrow account administered by the eligible entity to purchase contracted acquisition buyouts.(i)SavingsUpon completion of a project under the Program by an eligible entity, if any savings based on the estimated Federal direct and indirect cost estimates are realized by the participation of the eligible entity, the savings shall be equally divided between—(1)the Secretary; and(2)the eligible entity as a return on investment.(j)Identification of impediments(1)In generalThe Secretary shall—(A)except as provided in paragraph (2), identify any procedural requirements under the authority of the Secretary that impede greater use of public-private partnerships and private investment in pre-disaster mitigation projects;(B)develop and implement, on a project-by-project basis, procedures and approaches that—(i)address such impediments; and(ii)protect the public interest and any public or private investment in pre-disaster mitigation projects that involve public-private partnerships or private investment in pre-disaster mitigation projects; and(iii)not later than 1 year after the date of enactment of this section, issue rules to carry out the procedures and approaches developed under this subparagraph.(2)Rule of constructionNothing in this section shall be construed to allow the Secretary to waive any requirement under—(A)sections 3141 through 3148 and sections 3701 through 3708 of title 40, United States Code;(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or(C)any other provision of Federal law.(k)Public benefit assessments(1)In generalBefore entering into a project partnership agreement with an eligible entity under subsection (d)(3), the Secretary shall conduct an assessment of whether, and provide justification in writing to Congress that, the proposed agreement provides better public and financial benefits than a similar transaction using traditional public funding, financing, or administration.(2)RequirementsAn assessment under paragraph (1) shall—(A)be completed in a period of not more than 90 days;(B)take into consideration any supporting materials and data submitted by the relevant eligible entity and other stakeholders; and(C)determine whether the proposed project partnership agreement is in the public interest by determining whether the agreement will provide public and financial benefits, including accelerated or expedited project delivery, residual risk reduction, and savings for taxpayers.(l)Applicability of federal lawAny provision of Federal law that would apply to the Secretary if the Secretary were carrying out a project shall apply to an eligible entity carrying out a project under the Program.(m)Cost shareNothing in this section shall be construed to affect any cost-sharing requirement under Federal law that is applicable to a project carried out under the Program.(n)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress and make publicly available a report describing the results of the Program, including any recommendations of the Secretary concerning whether the Program or any component of the Program should be implemented across the United States.(o)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $250,000,000 to carry out the Program, which shall remain available until expended. 